DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/16/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “The Applicant submits that Newman teaches an interlocking tile system comprised of hinges within interlocking units permitting rapid installation, removal, and reinstallation. The assemblies are usable on all surfaces of structures such as buildings and vehicles of all types, for impact cushioning, sound, heat, light, and friction insulation. Newman further teaches interlocking mats and tiles with hinges, thereby enabling groups of interlocked units to fold and unfold while assembled in a desired arrangement. Multiples of the new endless chain units attach to one another by interlocks at their sides and ends. One example of the endless chain's use is to allow workers assembling the units to cover a large floor, such as a gym or factory facility, in a fraction of the time needed for assembling the standard interlocking units now available. Finally, Newman discloses flexible interlocked curved shapes useful among other applications as; protective barriers for children and animals; protective wear; toys; sound barriers on walls, ceilings, and other surfaces in industrial, athletic and other spaces; impact cushioning for objects such as ships and construction machinery. Austin teaches an interfacing floor tile in the form a right triangle with two adjacent sides of equal length is provided with elongated third side opposite the right triangle. Each side is formed with a row of female cavities located adjacent the sides and positioned to mate with a corresponding male connecting members of a neighboring tiles. Additionally, each of the adjacent sides is integrally formed with an edge which slopes downward to a male interlocking strip which extends outwardly in order to mate with female cavities of neighboring 
This is not found persuasive, as detailed below, in Newman’s Figure 9; from above, the panels form a rectangular footprint and a rectangle is a parallelogram. When modifying the panels of Newman with the triangular shape of Austin as set forth below, the panels would also fold into a parallelogram. In Figure 3 of Austin, Panel 66 would fold down it’s fold line onto 62, and 68 would then fold under 62, and then 80 would fold up onto 68 (matching the alternating fold pattern of the primary Newman reference), leaving a square footprint, and a square is also a parallelogram. Examiner notes that in the parent application, the requirement for at least one panel to be completely bordered by adjacent surface panels on all sides may prevent this stacking footprint, but that limitation is not present in these claims. Instead here, the row of claims shown in Austin Figure 3 is all that would be needed to read on the claim, and those could form a parallelogram footprint. 
Applicant went on to argue, “Additionally, the Applicant respectfully asserts that Newman in view of Austin does not teach that, "the plurality of surface panels including a first surface panel having a first shape, and a second surface panel having a second shape that is different than the first shape, wherein one of the first shape and the second shape is a substantially equilateral triangle..." Additionally, in contrast to the cited references, amended claim 11 of the present application is directed toward "a foldable surface for supporting a user relative to a support surface during an activity, the foldable surface comprising, a plurality of surface panels that are movably coupled to one another with panel connectors, the plurality of surface panels including a first surface panel having a first shape, and a second surface panel having a second shape that is different than the first shape, wherein one of the 
This is found persuasive, however a new reference is being used below to teach this amended claim language. 
Applicant also argued, “Wilkinson teaches that "FIG. 9 illustrates a further practice of this invention wherein the device 10B includes a mat cover 28 having a series of pockets 30 open at one end for receiving a foam panel P. When the panels are inserted into the pockets a series of covered panels 1-6 results. If desired the open end of each pocket could then be closed by a zipper or other suitable means to prevent unintentional removal of panels. Each covered panel would be hingedly connected to its adjacent panel by flexible hinge 34 as previously described with the end panels having a connecting piece or flange 32 capable of having a further pocket section secured thereto. An advantage of the cover is that it is more readily cleanable since it could be made of a washable material which could be cleaned in a home washing machine. A further advantage of using a fabric cover is that the hinge could be formed by sewing the adjacent flanges or flaps together." U.S. Patent      Nov. 19, 1991   Sheet 4 of 9  5,066,001 Wilkinson does not teach a cover that completely surrounds the rigid base layer and the 
This is not found persuasive. Even if Wilkinson included a zipper which covered the panel for one portion, the claim does not require the cover to be a unitary sheet, or two sewn together sheets of material only. There is no specification on what the cover could or could not be. Therefore, the zipper can be read as part of the cover, and the fabric and zipper together being the cover, and thus the cover would completely surround the panel. In the same way as you would consider a pillowcase to include any zipper on the pillowcase, and not just to be the fabric forming the actual case, you would consider the cover to be the continuous structure that surrounds the panel, including any fasteners. 
Applicant finally argued, “The Patent Office further asserts "[The Patent Office] further notes that in Newman, a configuration of hinges which would work with a fabric cover is shown in Figure 17 at 12)." The Applicant respectfully disagrees. Newman discloses with respect to Figure 17, "[t]he hinges 10 in this particular embodiment are optionally comprised of alternating flexible bands 12. Since the purpose of this model was to specifically illustrate the functions of 9, 10, 11 and 12, the interlocks are assumed but not shown." The flexible bands 12 that are employed by Newman appear to be attached directly to each of the sections 4, 5, and 6. It would be impossible to provide the flexible bands 12 in 
This is not found persuasive. The cover and hinges are taught by the combination of Newman and Wilkinson. In Wilkinson, in Figure 9, the cover includes a periphery portion around the edges of the panel which are used as hinges. So when applying the straps of Newman which are hinges, the straps would not need to go through the cover surrounding the panel, or the panel itself, because the hinges, as in Wilkinson, would be formed at this periphery portion which does not affect the cover completely surrounding the panel. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent Application Publication 20160129299) in view of Austin (US Patent 5907934).
Regarding claim1, Newman teaches a foldable surface for supporting a user relative to a support surface during an activity (Figure 9; as shown), the foldable surface comprising: a plurality of surface panels (Figure 9; 4, 5, 6) that are movably coupled to one another with panel connectors (Figure 9; 1, 3), each of the surface panels having a first surface and an opposing second surface (Figure 9; top and bottom of surface panels 4, 5, 6), the surface panels being  wherein in the stacked configuration, the surface panels form a parallelogram-shaped footprint (Figure 9; as shown, from above the panels form a rectangular footprint and a rectangle is a parallelogram. Examiner further notes that even when modifying the panels with Austin as set forth below, the panels would fold into a parallelogram. In Figure 3 of Austin, Panel 66 would fold down it’s fold line onto 62, and 68 would then fold under 62, and then 80 would fold up onto 68 (matching the alternating fold pattern of the primary Newman reference), leaving a square footprint, also a parallelogram). Newman does not teach the plurality of surface panels including a first surface panel having a first shape, and a second surface panel having a second shape that is different than the first shape. Austin teaches the plurality of surface panels including a first surface panel having a first shape (Figure 3; 68), and a second surface panel having a second shape that is different than the first shape (Figure 3; 62). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be shaped as in Austin in order to allow for an overall mat shape to fit the user’s desired placement and use of the mat, as is contemplated by Newman in Figure 18, where he demonstrates differently shaped overall matt shapes to accommodate different user preferences. The triangular shaped panels allow for even further configurations than Newman shows. 
Regarding claim 2, Newman does not teach the first surface panel has a first number of sides, and wherein the second surface panel has a second number of sides that is different than 
Regarding claim 4, Newman does not teach the plurality of surface panels includes a plurality of first surface panels that are substantially triangle-shaped, and a plurality of second surface panels that are substantially diamond-shaped. Austin teaches the plurality of surface panels includes a plurality of first surface panels that are substantially triangle-shaped (Figure 3; 68, 66), and a plurality of second surface panels that are substantially diamond-shaped (Figure 3; 80, 62). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be shaped as in Austin in order to allow for an overall mat shape to fit the user’s desired placement and use of the mat, as is contemplated by Newman in Figure 18, where he demonstrates differently shaped overall matt shapes to accommodate different user preferences. The triangular shaped panels allow for even further configurations than Newman shows.
Regarding claim5, Newman does not teach the foldable surface includes a surface perimeter, and wherein each of the plurality of first surface panels is positioned along the surface perimeter. Austin teaches the foldable surface includes a surface perimeter (Figure 3; at 60), and wherein each of the plurality of first surface panels is positioned along the surface 
Regarding claim6, Newman teaches the plurality of surface panels are undetachably coupled to one another, and wherein the panel connectors form a predetermined folding pattern between adjacent surface panels (Figure 10; as shown, the panels are permanently hinged to each other).
 Regarding claim 10, Newman teaches a plurality of foldable surfaces as in claim 1 that have been coupled together with a coupling assembly (Paragraph 139 “The separate hinged units are joined to one another with their standard interlocks 3.” and Figure 9, 3). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent Application Publication 20160129299) in view of Austin (US Patent 5907934) further in view of Cloutier (US Patent Application Publication 20050049125).
Regarding claim 3, Newman does not teach the first surface panel is substantially triangle-shaped, and wherein the second surface panel is substantially diamond-shaped. Austin teaches the first surface panel is substantially triangle-shaped (Figure 3; 68), and wherein the second surface panel is substantially diamond-shaped (Figure 3; 62). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be shaped as in Austin in order to allow for an overall mat shape to fit the user’s desired placement and use of the mat, as is contemplated by Newman in Figure 18, where he demonstrates differently shaped overall matt shapes to accommodate different user 
Regarding claim 11, Newman teaches a foldable surface for supporting a user relative to a support surface during an activity (Figure 9; as shown), the foldable surface comprising: a plurality of surface panels (Figure 9; 4, 5, 6) that are movably coupled to one another with panel connectors (Figure 9; 1, 3), the plurality of surface panels including a first surface panel  (Figure 9; 5) having a first shape, and a second surface panel (Figure 9; 6), each of the surface panels having a first surface and an opposing second surface, the surface panels being movable between an open configuration wherein the first surfaces of the plurality of surface panels cooperate to form a substantially planar surface that is adapted to be positioned adjacent to the support surface (Figure 9; when completely unfolded further than Figure 9 shows, see also Figure 12), and a stacked configuration wherein the surface panels are positioned substantially side- by-side with the first surface of one surface panel directly facing the first surface of an adjacent surface panel  (Figure 10; as shown see also Figures 14-16). Newman does not teach the second surface panel having a second shape that is different than the first shape, wherein the first shape is an equilateral triangle. Austin teaches the second surface panel having a second shape that is different than the first shape (Figure 3; 62 has four sides), wherein the first shape is a triangle (Figure 3; 68 has three sides). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be shaped as in 
Regarding claim12, Newman does not teach the second surface panel is substantially diamond-shaped. Austin teaches the second surface panel is substantially diamond-shaped (Figure 3; 62). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be shaped as in Austin in order to allow for an overall mat shape to fit the user’s desired placement and use of the mat, as is contemplated by Newman in Figure 18, where he demonstrates differently shaped overall matt shapes to accommodate different user preferences. The triangular shaped panels allow for even further configurations than Newman shows.
 Regarding claim13, Newman does not teach the plurality of surface panels includes a plurality of surface panels that are substantially triangle-shaped, and a plurality of surface panels that are substantially diamond-shaped. Austin teaches the plurality of surface panels includes a plurality of first surface panels that are substantially triangle-shaped (Figure 3; 68, 66), and a plurality of second surface panels that are substantially diamond-shaped (Figure 3; 80, 62). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing 
Regarding claim 14, Newman does not teach the foldable surface includes a surface perimeter, and wherein each of the plurality of first surface panels is positioned along the surface perimeter. Austin teaches the foldable surface includes a surface perimeter (Figure 3; at 60), and wherein each of the plurality of first surface panels is positioned along the surface perimeter (Figure 3; 68 and 66). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be shaped as in Austin in order to allow for an overall mat shape to fit the user’s desired placement and use of the mat, as is contemplated by Newman in Figure 18, where he demonstrates differently shaped overall matt shapes to accommodate different user preferences. The triangular shaped panels allow for even further configurations than Newman shows.
Regarding claim15, Newman teaches the plurality of surface panels are undetachably coupled to one another, and wherein the panel connectors define a predetermined folding pattern between adjacent surface panels (Figure 10; as shown, the panels are permanently hinged to each other). m. Regarding claim19, Newman teaches a plurality of foldable surfaces as in claim 11 that have been coupled together with a coupling assembly (Paragraph 139 “The separate hinged units are joined to one another with their standard interlocks 3.” and Figure 9, 3).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent Application Publication 20160129299) in view of Austin (US Patent 5907934) further in view of Morrow (US Patent Application Publication 20140272854). 
Regarding claim 7, Newman does not teach each of the plurality of surface panels includes a rigid base layer and a resilient layer that is positioned adjacent to the rigid base layer; and wherein the rigid base layer has a base layer first surface that faces in a first direction, and the resilient layer has a resilient layer second surface that faces in a second direction that is substantially opposite the first direction. Morrow teaches each of the plurality of surface panels includes a rigid base layer (Paragraph 23, bamboo) and a resilient layer (Paragraph 23, natural rubber) that is positioned adjacent to the rigid base layer; and wherein the rigid base layer has a base layer first surface that faces in a first direction, and the resilient layer has a resilient layer second surface that faces in a second direction that is substantially opposite the first direction (Paragraph 23, when placed against each other both the bamboo and natural rubber would have a surface facing out opposite to each other). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be formed as in Morrow in order to provide structure and stability to the panels that can be retained if the panels are placed on a softer surface.
Regarding claim 8, Newman does not teach the rigid base layer is formed from at least one of tempered hardboard, bamboo, plywood, carbon fiber and aluminum, and wherein the resilient layer is formed from at least one of thermoplastic elastomer, natural rubber and neoprene. Morrow teaches the rigid base layer is formed from at least one of tempered hardboard, bamboo (Paragraph 23), plywood, carbon fiber and aluminum, and wherein the resilient layer is formed from at least one of thermoplastic elastomer, natural rubber and neoprene. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent Application Publication 20160129299) in view of Austin (US Patent 5907934) further in view of Morrow (US Patent Application Publication 20140272854) further in view of Wilkinson (US Patent 5066001). 
Regarding claim9, Newman does not teach each of the plurality of surface panels further includes a cover that completely surrounds the rigid base layer and the resilient layer to help maintain the relative positioning between the rigid base layer and the resilient layer. Wilkinson teaches each of the plurality of surface panels further includes a cover that completely surrounds the rigid base layer and the resilient layer to help maintain the relative positioning between the rigid base layer and the resilient layer (Figure 9; at 30 shows the fabric cover which maintains the hinged connection between panels; see also Column 3; lines 44-61). Examiner further notes that in Newman, a configuration of hinges which would work with a fabric cover is shown in Figure 17 at 12). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to include a cover as in Wilkinson to allow the mat to be easier to clean.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent Application Publication 20160129299) in view of Austin (US Patent 5907934) in view of Cloutier (US Patent Application Publication 20050049125) further in view of Morrow (US Patent Application Publication 20140272854). 
Regarding claim 16, Newman does not teach each of the plurality of surface panels includes a rigid base layer and a resilient layer that is positioned adjacent to the rigid base layer; and wherein the rigid base layer has a base layer first surface that faces in a first direction, and the resilient layer has a resilient layer second surface that faces in a second direction that is 
Regarding claim17, Newman does not teach the rigid base layer is formed from at least one of tempered hardboard, bamboo, plywood, carbon fiber and aluminum, and wherein the resilient layer is formed from at least one of thermoplastic elastomer, natural rubber and neoprene. Morrow teaches the rigid base layer is formed from at least one of tempered hardboard, bamboo (Paragraph 23), plywood, carbon fiber and aluminum, and wherein the resilient layer is formed from at least one of thermoplastic elastomer, natural rubber and neoprene. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to be formed as in Morrow in order to provide structure and stability to the panels that can be retained if the panels are placed on a softer surface.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent Application Publication 20160129299) in view of Austin (US Patent 5907934) further in view of Morrow (US Patent Application Publication 20140272854) in view of Cloutier (US Patent Application Publication 20050049125)  further in view of Wilkinson (US Patent 5066001). 
Regarding claim18, Newman does not teach each of the plurality of surface panels further includes a cover that completely surrounds the rigid base layer and the resilient layer to help maintain the relative positioning between the rigid base layer and the resilient layer. Wilkinson teaches each of the plurality of surface panels further includes a cover that completely surrounds the rigid base layer and the resilient layer to help maintain the relative positioning between the rigid base layer and the resilient layer (Figure 9; at 30 shows the fabric cover which maintains the hinged connection between panels; see also Column 3; lines 44-61). Examiner further notes that in Newman, a configuration of hinges which would work with a fabric cover is shown in Figure 17 at 12). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the panels of Newman to include a cover as in Wilkinson to allow the mat to be easier to clean.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US Patent Application Publication 20160129299) in view of Austin (US Patent 5907934) further in view of Wang (US Patent Application Publication 20120233772) further in view of Wilkinson (US Patent 5066001) further in view of Morrow (US Patent Application Publication 20140272854). 
Regarding claim 20, Newman teaches a foldable surface for supporting a user relative to a support surface during an activity (Figure 9; as shown), the foldable surface comprising: a plurality of surface panels (Figure 9; 4, 5, 6) that are movably and undetachably coupled to one another with panel connectors (Figure 9; 1); a resilient layer (Figure 9; 4, 5, 6, show the resilient layer, see also Paragraph 134), and the resilient layer having a resilient layer second surface that faces in a second direction (Figure 9; the top surface of each panel); the surface panels being movable between an open configuration wherein the base layer first surfaces of the plurality of surface panels cooperate to form a substantially planar surface that is adapted to be positioned adjacent to the support surface (Figure 9; when completely unfolded further than Figure 9 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673             

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673